Title: From Thomas Jefferson to John Ross, 13 September 1793
From: Jefferson, Thomas
To: Ross, John



Dear Sir
Schuylkill Sep. 13. 1793.
 
As all the world is flying, I think to fly too in two or three days. But I am money-bound. I shall have 215. dollars free out of monies to be recieved for me at the Treasury between two and three weeks hence. But, to pay some matters to people in want, and to carry me home also, I have occasion for 100. Doll. more. Having never had any money connection at Philadelphia, I take the liberty of applying to you rather than any other person, to enable me to receive immediately the amount of the inclosed order on Mr. Bankson (one of my clerks who is to receive the money at the treasury for me) and of my own note for 100.D. which I cannot get by discount from the bank till Wednesday next, and my wish is to go on Sunday or Monday. I expect to be absent 7. weeks, but for fear any accident might delay me a few days, I have left the date of my note blank to be filled on the day it shall be lodged in the bank, that I may be the less hurried by this circumstance in my return. I will assuredly see that it be taken up in time. If you can, for this paper, furnish me a check on the bank or it’s amount otherwise, you will enable my wheels to get into motion, which otherwise stand still. I have the honor to be with great esteem & respect Dr. Sir, your most obedt. servt

Th: Jefferson

